Appellate Case: 20-5091     Document: 010110621281      Date Filed: 12/20/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       December 20, 2021

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-5091

  WILKIE BILL BURTRUM, a/k/a Junior,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                        for the Northern District of Oklahoma
                          (D.C. No. 4:19-CR-00247-GKF-1)
                        _________________________________

 Barbara L. Woltz, Research and Writing Specialist (Julia L. O’Connell, Federal Public
 Defender, and Barry L. Derryberry, Assistant Federal Public Defender, with her on the
 briefs) Northern and Eastern Districts of Oklahoma, Tulsa, Oklahoma, for Defendant –
 Appellant.

 Leena Alam, Assistant United States Attorney, Tulsa, Oklahoma (Clinton J. Johnson,
 Acting United States Attorney; M. Scott Proctor and Shannon Cozzoni, Assistant United
 States Attorneys, Tulsa, Oklahoma; Nicholas L. McQuaid, Acting Assistant Attorney
 General, Robert A. Zink, Acting Deputy Assistant Attorney General, and Sofia M.
 Vickery, Appellate Section Attorney, United States Department of Justice, Washington,
 DC, with her on the briefs) for Plaintiff – Appellee.
                          _________________________________

 Before McHUGH, EBEL, and EID, Circuit Judges.
                   _________________________________

 McHUGH, Circuit Judge.
                     _________________________________
Appellate Case: 20-5091    Document: 010110621281        Date Filed: 12/20/2021       Page: 2



       After a bench trial, the United States District Court for the Northern District of

 Oklahoma found Appellant Wilkie1 Bill Burtrum guilty of one count of aggravated

 sexual abuse and one count of sexual abuse in Indian country under 18 U.S.C.

 § 2241(c) and 18 U.S.C. § 2242. Because Mr. Burtrum had previously been convicted

 of aggravated sexual abuse in Indian country, the district court sentenced him to

 mandatory life imprisonment on the first count pursuant to 18 U.S.C. § 3559(e). The

 court sentenced him to 360 months on the second count. And it ordered Mr. Burtrum

 to pay the victim $5,850 in restitution for the equivalent of a year-and-a-half of

 weekly equine therapy sessions.

       On appeal, Mr. Burtrum argues his aggravated sexual abuse conviction was

 supported by insufficient evidence, his mandatory life sentence is unconstitutional,

 and a portion of the restitution award was not reasonably certain or supported by

 sufficient evidence. We hold the aggravated sexual abuse conviction was supported

 by sufficient evidence, the mandatory life sentence is constitutional, and the

 restitution award was a reasonably certain estimate supported by evidence. Therefore,

 we affirm the conviction, sentence, and restitution award.




       1
         Mr. Burtrum’s first name has been spelled as both “Wilkie” and “Willkie” in
 the record. See, e.g., ROA Vol. I at 1–11 (reflecting both spellings in the district
 court docket). Because “Wilkie” is the spelling that currently appears on this court’s
 docket, and the parties have not clarified which spelling is correct, we use the
 “Wilkie” spelling in this order.
                                            2
Appellate Case: 20-5091    Document: 010110621281        Date Filed: 12/20/2021       Page: 3



                                I.     BACKGROUND

                                A. Factual Background

       In 1992, a jury sitting in the United States District Court for the Northern

 District of Oklahoma convicted Mr. Burtrum of two counts of aggravated sexual

 abuse of a child and two counts of abusive sexual contact with a child. More than

 twenty-five years later, in 2018, Mr. Burtrum’s nine-year-old step-nephew, C.C.,

 moved into a home on Mr. Burtrum’s property located in a Quapaw Nation allotment.

 Mr. Burtrum developed a close relationship with C.C. He worked with C.C. nearly

 every day, and he allowed C.C. to access a swimming pool on his property. But

 Mr. Burtrum took advantage of their close relationship and sexually abused C.C.

 when they were alone together.

       In October 2019, David Buffalo, C.C.’s step-uncle, warned C.C.’s father that

 Mr. Burtrum might be sexually abusing C.C. C.C.’s father took immediate action and

 reported his concerns to the Quapaw marshals.

       As part of their investigation, the Quapaw marshals interviewed Mr. Burtrum.

 Mr. Burtrum denied sexually abusing C.C., but he admitted he may have accidentally

 touched C.C.’s penis when they were moving a pickup truck together or when they

 were trying to find lights at a warehouse. Mr. Burtrum also said, “[i]f the boy said I

 touched his penis, I touched his penis.” ROA Vol. II at 59.




                                            3
Appellate Case: 20-5091     Document: 010110621281         Date Filed: 12/20/2021     Page: 4



                               B. Procedural Background

 1. Trial

        A federal grand jury returned an indictment against Mr. Burtrum with one

 charge of aggravated sexual abuse under 18 U.S.C. § 2241(c) (aggravated sexual

 abuse of a child) and one charge of sexual abuse under 18 U.S.C. § 2242 (sexual

 abuse). With Mr. Burtrum’s consent, the district court held a bench trial on both

 counts of the indictment. Prior to trial, the parties stipulated to the following facts:

 (1) Mr. Burtrum is an Indian and a member of the Quapaw Nation; (2) in 1992,

 Mr. Burtrum was convicted of two counts of aggravated sexual abuse with children

 and two counts of abusive sexual contact with children in Indian country; and (3)

 Mr. Burtrum’s property was within Indian country, as defined by 18 U.S.C. § 1151.

        At trial, C.C. testified that Mr. Burtrum touched his “bad spots” “by [his]

 butt.” Id. at 48. The prosecutor asked him to identify his “bad spots” on a diagram of

 a male body, and C.C. circled the penis. Id. The prosecutor then asked C.C. to

 identify the butt on the diagram, so C.C. put an “X” over the butt. C.C. said

 Mr. Burtrum touched his “bad spots” while they were alone in three locations:

 Mr. Burtrum’s warehouse, the shed on the property, and Mr. Burtrum’s home. Id.

 C.C. testified that Mr. Burtrum touched him both over and under the clothes, and he

 explained that Mr. Burtrum put his hand inside the top of his pants to touch C.C.’s

 “bad spots” under the clothes. C.C. said Mr. Burtrum told him not to tell anyone

 about the touching. He also said he did not remember if Mr. Burtrum had ever

 accidentally touched his penis, but the touching he described was different from

                                              4
Appellate Case: 20-5091     Document: 010110621281         Date Filed: 12/20/2021   Page: 5



 accidental touching. C.C. demonstrated how Mr. Burtrum would touch his penis by

 putting his hand in a circle and rubbing with the thumb.

        A Quapaw marshal also testified about the interview with Mr. Burtrum. The

 marshal said Mr. Burtrum “initially denied any involvement,” but Mr. Burtrum also

 stated, “[i]f the boy said I touched his penis, I touched his penis.” Id. at 59.

        After the Government rested its case, Mr. Burtrum sought a directed verdict on

 the aggravated sexual abuse charge. He argued the Government had not produced

 evidence or testimony that Mr. Burtrum touched C.C.’s penis “not through the

 clothing.” Id. at 81. Mr. Burtrum suggested that C.C.’s testimony could have meant

 that Mr. Burtrum touched him under the pants but with underwear between

 Mr. Burtrum’s hand and the penis, which would not satisfy the direct contact required

 by § 2241(c). The Government responded that C.C. clearly “testified to both over and

 under the clothing” touching. Id. at 82. The district court denied Mr. Burtrum’s

 motion for a directed verdict and found him guilty of both counts.

 2. Sentencing

        Because Mr. Burtrum was convicted of aggravated sexual abuse for a second

 time, he was subject to a mandatory life sentence under 18 U.S.C. § 3559(e). In a

 sentencing memorandum and at the sentencing hearing, Mr. Burtrum argued the

 mandatory life sentence was unconstitutional, both facially and as applied to him.

 According to Mr. Burtrum, the Eighth Amendment requires sentences to be tailored

 to the specific offender and the specific offense, and the mandatory life sentence

 under § 3559(e) was not tailored to either. He acknowledged, however, that binding

                                              5
Appellate Case: 20-5091    Document: 010110621281          Date Filed: 12/20/2021    Page: 6



 Supreme Court case law did not support his argument and that he was raising the

 issue as a good faith argument for a change in the law.

       The district court held the mandatory life sentence was constitutional under

 binding Supreme Court precedent. Then, the district court imposed the mandatory life

 sentence for the aggravated sexual abuse conviction and imposed a sentence of 360

 months for the sexual abuse conviction, with the sentences to run concurrently.

       The district court also heard evidence about restitution due from Mr. Burtrum

 for the cost of C.C.’s therapy. Jessica Mullin, the program director at Modoc Youth

 and Family Services, testified that C.C. would be a good candidate for equine

 therapy. She explained patients typically attend therapy every week for at least a

 year, after which the patient is evaluated to determine how much therapy is needed

 going forward. She said in C.C.’s case, it would be best to have the option to provide

 two years of therapy so he could taper off his sessions after the first year. She

 explained the taper-off period would be based on need, and after a year “he may still

 need weekly sessions. He may just need biweekly and then graduate to monthly and

 then terminate from services.” ROA Vol. III at 56–57.

       The Government sought restitution in an amount equivalent to two years of

 weekly therapy so C.C. would have the flexibility to continue therapy on a weekly

 basis throughout the second year as necessary. Mr. Burtrum argued only one year of

 therapy was reasonably certain based on Ms. Mullin’s testimony. The district court

 found the equivalent of a year-and-a-half of weekly therapy sessions was a



                                             6
Appellate Case: 20-5091    Document: 010110621281         Date Filed: 12/20/2021   Page: 7



 reasonably certain estimate and ordered Mr. Burtrum to pay $5,850. The next day,

 Mr. Burtrum timely filed his notice of appeal.

                                  II.    DISCUSSION

       On appeal, Mr. Burtrum challenges his conviction under 18 U.S.C. § 2241(c),

 arguing the evidence was not sufficient to support the conviction. He contends the

 mandatory life sentence under § 3559(e) is unconstitutional. And he claims the

 district court abused its discretion in determining the restitution amount. We address

 each argument in turn, affirming the district court on all three issues.

                                   A. Sufficient Evidence

 1. Standard of Review

       “We review the sufficiency of evidence de novo.” United States v. Sharp, 749

 F.3d 1267, 1275 (10th Cir. 2014) (quotation marks omitted). This review is “highly

 deferential,” meaning we consider the evidence and make reasonable inferences in

 the light most favorable to the Government. United States v. Pickel, 863 F.3d 1240,

 1251 (10th Cir. 2017). We “will not weigh conflicting evidence or consider witness

 credibility.” United States v. Ramos-Arenas, 596 F.3d 783, 786 (10th Cir. 2010)

 (internal quotation marks omitted). And we will reverse the conviction only “if no

 rational trier of fact could have found the essential elements of the crime beyond a

 reasonable doubt.” Pickel, 863 F.3d at 1251 (internal quotation marks omitted).

 2. “Sexual Act”

       Mr. Burtrum challenges his conviction for aggravated sexual abuse, claiming

 there was not sufficient evidence that he engaged in a “sexual act” with C.C. See 18

                                             7
Appellate Case: 20-5091    Document: 010110621281        Date Filed: 12/20/2021       Page: 8



 U.S.C. § 2241(c) (prohibiting “knowingly engag[ing] in a sexual act with another

 person who has not attained the age of 12 years”). The definition of “sexual act”

 includes “the intentional touching, not through the clothing, of the genitalia of

 another person who has not attained the age of 16 years with an intent to abuse,

 humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.”

 18 U.S.C. § 2246(2)(D). This definition requires “the direct touching of genitals with

 certain sexual or abusive intents.”2 United States v. White, 782 F.3d 1118, 1137 (10th

 Cir. 2015); cf. 18 U.S.C. § 2246(3) (defining “sexual contact” as intentional touching

 of various sexual body parts either directly or through the clothing).

 3. Analysis

       Mr. Burtrum argues there was not enough evidence to support his conviction

 for aggravated sexual abuse because there was no evidence that he made direct

 contact with C.C.’s penis. He rejects C.C.’s testimony on this point as inconclusive,

 stating, “it is possible that C.C. meant that Mr. Burtrum touched him under his pants,

 but over his underwear.”3 Aplt. Br. at 18. Mr. Burtrum misapprehends the relevant


       2
         Mr. Burtrum argues a sexual act requires “‘skin-to-skin touching.’” Aplt. Br.
 at 14 (quoting United States v. Forster, 549 F. App’x 757, 768 n.7 (10th Cir. 2013)
 (unpublished)). However, Mr. Burtrum challenges only whether contact was made
 with C.C.’s skin. Therefore, we need not decide whether the defendant’s skin must
 also be uncovered and make direct contact with the victim’s skin to be a “sexual act”
 within the meaning of the statute.
       3
          In his reply brief, Mr. Burtrum also asserts a new argument that he did not
 raise in his opening brief or at trial: that C.C.’s testimony was ambiguous because he
 identified his “bad spots” to include both his penis and his butt. Because touching of
 the butt, whether over or under the clothes, would not constitute a sexual act, Mr.
 Burtrum contends the evidence does not support the § 2241(c) conviction. See 18
                                            8
Appellate Case: 20-5091     Document: 010110621281        Date Filed: 12/20/2021     Page: 9



 inquiry. “The question in a sufficiency-of-the-evidence challenge is not whether a

 reasonable jury could possibly conceive of an alternative interpretation of the

 evidence at trial.” United States v. White Bull, 646 F.3d 1082, 1089 (8th Cir. 2011). It

 is whether a rational trier of fact could have found the elements beyond a reasonable

 doubt. Pickel, 863 F.3d at 1251.

       From C.C.’s trial testimony, a rational trier of fact could find that Mr. Burtrum

 made direct contact with C.C.’s penis. C.C. testified Mr. Burtrum touched his “bad

 spots” that were “by [his] butt.” ROA Vol. II at 48. When the prosecutor asked C.C.

 to identify the “bad spots,” C.C. circled the penis on a diagram of a male body. Id.

 The prosecutor also asked C.C. if Mr. Burtrum “touched [him] over or under his

 clothing,” to which C.C. answered “[b]oth.” Id. at 49. C.C. further explained that

 Mr. Burtrum “would put his hand inside” the top of his pants to touch him under the

 clothes. Id. at 50. And C.C. demonstrated to the court how Mr. Burtrum would touch

 him by making a circle with his hand and showing how Mr. Burtrum used his thumb

 to rub the penis. Id. at 53. Finally, the Quapaw marshal testified that Mr. Burtrum had

 stated, “[i]f the boy said I touched his penis, I touched his penis.” Id. at 59. From this



 U.S.C. § 2246(2) (including touching of the genitalia of another person in the
 definition of a sexual act). “An issue or argument insufficiently raised in the opening
 brief,” like this one, “is deemed waived.” Commonwealth Prop. Advocates, LLC v.
 Mortg. Elec. Registration Sys., Inc., 680 F.3d 1194, 1200 (10th Cir. 2011) (quotation
 marks omitted). An argument is also waived when it is not raised before the district
 court and the appellant fails to make a plain-error argument on appeal. United States
 v. Leffler, 942 F.3d 1192, 1196 (10th Cir. 2019). Mr. Burtrum did not make a plain-
 error argument here. Thus, Mr. Burtrum has waived this argument, and we will not
 consider it.
                                             9
Appellate Case: 20-5091    Document: 010110621281        Date Filed: 12/20/2021     Page: 10



  evidence, a reasonable fact finder could conclude Mr. Burtrum performed a sexual

  act on C.C.

        Mr. Burtrum disagrees, relying on the Eighth Circuit’s analysis in United

  States v. White Bull. There, a jury convicted Mr. White Bull of five counts of

  aggravated sexual abuse with a child in Indian country under § 2241(c). White Bull,

  646 F.3d at 1086. Like Mr. Burtrum, Mr. White Bull argued the government had not

  presented sufficient evidence that he engaged in “sexual acts” with a child. Id. at

  1088. The Eighth Circuit determined there was sufficient evidence to support a

  conviction under one count because the victim “testified that [the defendant] touched

  her ‘private part’ and her ‘middle’ while her pants and underwear were down” and

  identified her “private part” by drawing “a circle on a figure around the area where

  the torso meets the legs.” Id. at 1089. The court affirmed this conviction because,

  from the testimony, a jury could reasonably infer the defendant touched the victim’s

  genitalia directly. Id. With respect to the other four counts, however, the Eighth

  Circuit reversed because the only evidence supporting those convictions was the

  victim’s testimony that “it” happened four other times without specifying what “it”

  meant. Id. at 1090.

        Mr. Burtrum argues that, as with the four unsupported counts in White Bull,

  C.C.’s testimony did not include the details necessary to support an aggravated

  sexual abuse conviction. In our view, however, C.C.’s testimony is most comparable

  to the testimony that supported the first conviction in White Bull. There, as here, the

  victim did not explicitly say the defendant touched her uncovered genitalia. But the

                                             10
Appellate Case: 20-5091     Document: 010110621281        Date Filed: 12/20/2021        Page: 11



  court affirmed the conviction because there was enough evidence for a reasonable

  fact finder to infer that Mr. White Bull touched her genitalia “not through the

  clothing.” Id. at 1089.

        We reach the same conclusion here. As in White Bull, a reasonable fact finder

  could infer from the evidence that Mr. Burtrum touched C.C.’s penis under his

  clothes, including under his underwear. Taking all reasonable interpretations of the

  evidence in favor of the Government, as we must, we hold the evidence was

  sufficient to support the conviction under § 2241(c).

                             B. Cruel and Unusual Punishment

        With a repeat conviction of aggravated sexual abuse, Mr. Burtrum became

  subject to a mandatory sentence of life imprisonment. See 18 U.S.C. § 3559(e)(1).

  Mr. Burtrum argues that the mandatory life sentence is unconstitutional as applied to

  him.4 We review the constitutionality of sentences de novo. United States v. Angelos,

  433 F.3d 738, 750 (10th Cir. 2006); United States v. Eaton, 260 F.3d 1232, 1237

  (10th Cir. 2001). Challenges to the constitutionality of a federal statute are also

  reviewed de novo. United States v. Price, 265 F.3d 1097, 1106 (10th Cir. 2001).

        According to Mr. Burtrum, the Eighth Amendment’s prohibition against “cruel

  and unusual punishments” requires that sentences be imposed on a case-by-case basis

  after considering the specific person and the specific crime. Mr. Burtrum concedes,


        4
          Mr. Burtrum told the district court his constitutional challenge of the
  mandatory life sentence was both facial and as applied to him. On appeal, however,
  Mr. Burtrum argues only that § 3559(e) is unconstitutional as applied to him, so we
  limit our review to the as-applied challenge.
                                             11
Appellate Case: 20-5091     Document: 010110621281        Date Filed: 12/20/2021     Page: 12



  however, that we cannot give him his requested relief under Harmelin v. Michigan,

  501 U.S. 957 (1991).

        In Harmelin, the Supreme Court determined the Eighth Amendment does not

  require individualized sentencing in non-capital cases. 501 U.S. at 994–96.

  Furthermore, “[t]he Eighth Amendment does not require strict proportionality

  between crime and sentence. Rather, it forbids only extreme sentences that are

  ‘grossly disproportionate’ to the crime.” Id. at 1001 (Kennedy, J., concurring). To

  determine whether a sentence is grossly disproportionate, courts compare the gravity

  of the offense to the severity of the sentence. Id. at 1005 (Kennedy, J., concurring);

  see also Angelos, 433 F.3d at 750 (applying the narrow proportionality test Justice

  Kennedy articulated in Harmelin).

        Mr. Burtrum was convicted of two counts of aggravated sexual abuse of a

  child in 1992, and he was convicted of another count of aggravated sexual abuse of a

  child in 2020. It is beyond dispute that aggravated sexual abuse of a child is a serious

  crime that can severely affect vulnerable child victims intellectually, emotionally,

  and physically throughout their lives. As a result, Congress has determined that

  “recidivism in sexual crimes against children ought to trigger a much harsher

  sentence.” United States v. Kniffley, 729 F. App’x 406, 412 (6th Cir. 2018)

  (unpublished); see 18 U.S.C. § 3559(e). Thus, although a mandatory life sentence is a

  severe penalty, it is not disproportionately so. We agree with the district court that

  Mr. Burtrum’s mandatory life sentence is constitutional, and we affirm the sentence.



                                             12
Appellate Case: 20-5091     Document: 010110621281         Date Filed: 12/20/2021     Page: 13



                                         C. Restitution

         Mr. Burtrum also challenges the amount the district court ordered him to pay

  in restitution. “We review the legality of a restitution order de novo, the district

  court’s factual findings for clear error, and the amount of restitution for abuse of

  discretion.” United States v. Parker, 553 F.3d 1309, 1323 (10th Cir. 2009).

         Federal law requires a district court to order a defendant who is convicted of a

  sexual abuse offense to pay restitution for “medical services relating to physical,

  psychiatric, or psychological care.” 18 U.S.C. § 2248. “Any dispute as to the proper

  amount or type of restitution shall be resolved by the court by the preponderance of

  the evidence.” Id. § 3664(e). “[D]istrict courts must estimate the amounts that victims

  will spend on future counseling with reasonable certainty, in accordance with the

  procedures set forth in 18 U.S.C. § 3664.” United States v. Julian, 242 F.3d 1245,

  1248 (10th Cir. 2001) (quoting United States v. Laney, 189 F.3d 954, 967 n.14 (9th

  Cir. 1999)). We have also held that “restitution orders pertaining to costs associated

  with medical and related services must be specific and contain details as to dollars

  not generalities, and that the district court must support its restitution order with

  findings of fact in the record.” Id. (internal quotation marks omitted).

         Mr. Burtrum argues the district court did not apply the reasonable certainty

  standard and the evidence did not support a finding that therapy beyond one year was

  reasonably certain. In our view, the record repudiates both claims.

         First, the district court expressly “adopt[ed] the defendant’s suggested standard

  of reasonable certainty and “award[ed] restitution in the amount of $5,850.” ROA

                                              13
Appellate Case: 20-5091    Document: 010110621281        Date Filed: 12/20/2021     Page: 14



  Vol. III at 64. Second, the court’s finding was based on Ms. Mullin’s testimony that

  C.C. would need one year of weekly sessions and that the sessions would taper off in

  the second year if things were going well. This evidence supports a finding that

  between one and two years of therapy was a reasonably certain estimate. Therefore,

  the district court did not abuse its discretion by ordering Mr. Burtrum to pay $5,850,

  the equivalent of a year-and-a-half of weekly therapy sessions, in restitution.

                                  III.   CONCLUSION

        For the foregoing reasons, we AFFIRM the conviction, sentence, and

  restitution award.




                                            14